Exhibit 10.40

LOGO [g74854img001.jpg]

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote such omissions.

2006 OFFICER INCENTIVE PLAN

PARTICIPANT:

OBJECTIVE:

The objectives of the Lifeline Officer Incentive Plan are:

 

  •   to motivate and reward Officers who have the accountability and
responsibility that significantly impact the attainment of the Company’s goals,
and

 

  •   to provide a total compensation package that is competitive and consistent
with the Company’s pay for performance philosophy.

ELIGIBILITY:

All Officers are eligible to participate. Officers participating in this
incentive plan are not eligible to participate in other plans (e.g., Sales
Incentive Plans).

An Officer must be actively employed at the time of the payout to receive
his/her payment (unless on medical leave or reservist call-up). The Chief
Executive Officer, along with the Compensation Committee of the Board of
Directors, in their sole discretion, has the ability to make exceptions to this
requirement.

Officers hired after the beginning of the year or promoted during the year into
an executive position that is bonus eligible may, at the discretion of the Chief
Executive Officer along with the Compensation Committee of the Board of
Directors, be eligible to receive a pro-rated bonus based on the portion of
their base salary earned while in the executive position.

No incentive bonus will be earned during paid or unpaid leaves of absence of
more than 30 days, including leaves for illness. If an Officer who took a leave
of absence during the year is off leave and actively employed at the time of the
payout, a pro-rated bonus based on actual time worked during the year will be
paid.

BONUS TYPES:

Each Officer is eligible to receive two types of bonus payments. One bonus is
based on the Company’s achievement of certain profit before tax objectives and
the other bonus type is based on the Officer’s achievement of certain individual
long-term objectives. The Chief Executive Officer participates in only the
profit-based bonus.



--------------------------------------------------------------------------------

2006 OFFICER INCENTIVE PLAN

Page 2 of 4

BONUS PARTICIPATION PERCENTAGES:

Each Officer has a Bonus Participation Percentage for each bonus type mentioned
above. The percentages are determined by the Chief Executive Officer along with
the Compensation Committee of the Board of Directors. Bonus Participation
Percentages do not differ among Officers. Bonus Participation Percentages are
expressed as a percent of the Officer’s base salary (25%). In calculating the
bonus, the base salary as of November 1, 2006 will be used.

TIMING OF PAYMENT:

Bonuses earned under the plan will be paid as soon as possible following the
close of the year, after audited financial results are available. Award payments
will be in the form of a payroll check and are subject to all regular
withholding taxes.

BONUS A: PROFIT BASED BONUS

FINANCIAL TARGETS FOR BONUS PAYMENTS:

Bonus payments for 2006 will be determined according to the level of pre-tax
profit attained by the Company and will be based on the following schedule.
Please note that the payments will be linearly determined between each set of
points. Pre-tax profit attainment beyond $[**] will accrue additional bonus
payout points at a rate of 1% for each $[**] in pre-tax earnings. There will be
no cap on bonus payments. However, in the event of unusual non-operational
profit windfalls, the Board of Directors may at their sole discretion adjust the
profit calculation to exclude such items.

 

Pre-tax Profit
Attainment
(000)

   Bonus Payout
(As a % of Officer’s
Bonus Participation Percentage)  

$[**]

   0 %

$[**]

   50 %

$[**]

   100 %

$[**]

   200 %



--------------------------------------------------------------------------------

2006 OFFICER INCENTIVE PLAN

Page 3 of 4

Examples:

The following examples illustrate the calculation of the Bonus Payment based
upon an Officer with a base salary of $160,000 and a Bonus Participation
Percentage of 25%.

 

A. Pre-tax profit attained                 =            $[**]

Bonus Payment as a percentage of an Officer’s Bonus Participation Percentage =
100% (See chart on page 2.)

 

Base Salary       Bonus
Participation
Percentage       Bonus
Payout
Percentage       Bonus
Payment $160,000   x   25%   x   100%   =   $ 40,000

 

B. Pre-tax profit attained                 =            $[**]

Bonus Payment as a percentage of an Officer’s Bonus Participation Percentage =
150%, calculated as follows:

 

  1. Profit Target at 200% less

 

    Profit Target at 100%

   equals    Profit to Interpolate Per Percentage Point

    Bonus Payout Spread

     

 

$[**]

   equals      $   [**]      equals    $[**]

        200 - 100

          100      

  2. Profit Target Attained less

 

Profit Target at 100%

   equals    Additional Percentage Points Earned

Profit to Interpolate Per Percentage Point

     

 

$[**]    equals      $     [**]    equals   

50.0

$[**]

        $     [**]      

 

  3. 100% + 50.0% = 150.0%

 

  4.   

Base Salary       Bonus
Participation
Percentage       Bonus
Payout
Percentage       Bonus
Payment $ 160,000   x   25%   x   150%   =   $ 60,000



--------------------------------------------------------------------------------

2006 OFFICER INCENTIVE PLAN

Page 4 of 4

BONUS B: LONG TERM OBJECTIVE BASED BONUS

DESCRIPTION

At the beginning of each year, each Officer and the Chief Executive Officer will
jointly develop one or more objectives, the achievement of which will impact the
long term strategic success of the Company. Upon completion of the year, the
Chief Executive Officer will evaluate the Officer’s accomplishment of the stated
objective. Depending upon the level of success attained, the Chief Executive
Officer will grant a bonus payout ranging from 0% to 200% of the Officer’s Bonus
Participation Percentage (5% in 2006) for the Long Term Objective Based Bonus,
(i.e., from 0% to 10% of base salary).

Example:

The following example will illustrate the calculation of the Bonus Payout based
upon an Officer with a base salary of $160,000 and a Long Term Objective Based
Participation Percent of 5%.

An Officer exceeds expectations on the accomplishment of the stated objective
and is awarded a bonus payout of 200% of his/her Bonus Participation Percentage.

 

Base Salary       Bonus
Participation
Percentage       Bonus
Payout
Percentage       Long Term
Objective
Based
Bonus $160,000   x   5%   x   200%   =   $ 16,000